DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 7/28/2021 does not put the application in condition for allowance.	
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-43, 45-48, and 50-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 31, 42, and 47, the limitation of “a unitary structure that extends over the groove” is not within the specification. Fig. 2 and para. 34 teach a single metallization structure but does not explicitly teach the term “unitary” within the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31-33, 37, 42-44, 47-49, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US Pub No. 2010/0206378) in view of Hovel (US Pub No. 2010/0078056), Bar-On (US Pat No. 4652693), and Jee (US Pub No. 2014/0345668)
Regarding Claim 31, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical 
Erickson et al. is silent on each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [62B, Fig. 5A, 0089] bonded to a back surface [area towards 61 in Fig. 5A], opposite a light-receiving surface [See area toward 68 in figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges at least two of the plurality of sub-cells [See 63B and 64B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a 
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Erickson et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bar-On et al. teaches a unitary interconnect structure which can exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the unitary design of Bar-On et al. in order to 
Within the combination above, modified Erickson et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above].
Regarding Claim 32, within the combination above, modified Erickson et al. discloses wherein the metal portion of the  metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028, See rejection 31].
Regarding Claim 33, within the combination above, modified Erickson et al. discloses the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
Regarding Claim 37, within the combination above, modified Erickson et al. teaches  the boost-less voltage conversion device is further configured to convert the second voltage to a third voltage [335 comprises buck converter 340 and slow inverter 370, Fig. 3].
Regarding Claim 42, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical separation is required for the cells as shown in figure. 2A, the manner which the cell are formed do not provide a structural difference], and

Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [62B, Fig. 5A, 0089] bonded to a back surface [area towards 61 in Fig. 5A], opposite a light-receiving surface [See area toward 68 in figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges at least two of the plurality of sub-cells [See 63B and 64B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 62B, Fig. 5A, 0089].

Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bar-On et al. teaches a unitary interconnect structure which can exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the unitary design of Bar-On et al. in order to exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].

	Regarding Claim 43, within the combination above, modified Erickson et al. teaches wherein the metal portion of the metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028].
	Regarding Claim 44, within the combination above, modified Erickson et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
Regarding Claim 47, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical separation is required for the cells as shown in figure. 2A, the manner which the cell are formed do not provide a structural difference], and
Erickson et al. is silent on each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells;wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along 
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [62B, Fig. 5A, 0089] bonded to a back surface [area towards 61 in Fig. 5A], opposite a light-receiving surface [See area toward 68 in figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges at least two of the plurality of sub-cells [See 63B and 64B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 62B, Fig. 5A, 0089].
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Erickson et al. in order to provide improved overall cell efficiency [0024].

Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bar-On et al. teaches a unitary interconnect structure which can exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the unitary design of Bar-On et al. in order to exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Within the combination above, modified Erickson et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality 
	Regarding Claim 48, within the combination above, modified Erickson et al. teaches wherein the metal portion of the metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028].
	Regarding Claim 49, within the combination above, modified Erickson et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
	Regarding Claim 50, within the combination above, modified Erickson et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [see rejection above].
	Regarding Claim 52, within the combination above, modified Erickson et al. teaches a boost-less voltage conversion device [Fig. 3, inverter 335 has a DC/DC converter 340 which is a buck converter and further in para. 41 and 42, a step down converter] configured to convert a first voltage from the photovoltaic laminate to a second voltage [the inverter converts the high voltage DC produced by 120 into AC Utility, 0031].
	Regarding Claim 53, within the combination above, modified Erickson et al. is silent on wherein the groove is a thin laser groove.
	Jee et al. teaches p and n type semiconductor regions separated by a laser process [0039].
	Since modified Erickson et al. teaches a p and n type semiconductor regions which are separated by spaces, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the spaces between the n and p type semiconductor regions of modified Erickson with the laser process of Jee et al. as it is merely the selection of a known process for patterning semiconductor 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 31-34, 38-42, 43-45, and 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Bar-On (US Pat No. 4652693), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) 
Regarding Claim 31, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove.

Since Phadke et al.. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the metal connection structure of Jee et al. as it is merely the selection of a 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bar-On et al. teaches a unitary interconnect structure which can exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the unitary design of Bar-On et al. in order to exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above]
Moon et al. teaches a photovoltaic laminate [sealing agent 131 and 132, Fig. 6, 0037, 0084] that includes a plurality of physically separated sub-cells [151 and 152, Fig. 6, 0070] formed upon singulation  of a photovoltaic cell each of the plurality of sub-cells [Fig. 6] comprising a metallization structure bonded to a back surface [142, Fig. 6, 0072], opposite a light-receiving surface, of each of the singulated and physically separated sub-cells [Fig. 6], wherein the metallization structure electrically bridges the back surfaces of at least two of the plurality of sub-cells [0072]; 

	Regarding Claim 32, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof. [See rejection of claim 32].
	Regarding Claim 33, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 34, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093]
Regarding Claim 38, within the combination above, Phadke et al. discloses the boost-less voltage conversion device has Vmp > 1.43 Vgrid [0052].
	Regarding Claim 39, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less direct current (DC) power optimizer with isolation, wherein both the first and second voltages are DC voltages [408, 0036, and 408 may comprise MPPT algorithm, 0037-0038].
	Regarding Claim 40, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is configured to provide the second voltage to a power grid [0033, 0041].
	Regarding Claim 41, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is further configured to operate in a bypass mode dependent on a Vmp of the photovoltaic module falling below a threshold value [0038-0039]].
Regarding Claim 42, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [62B, Fig. 5A, 0089] bonded to a back surface [area towards 61 in Fig. 5A], opposite a light-receiving surface [See area toward 68 in figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges at least two of the plurality of sub-cells [See 63B and 64B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of 
Since Phadke et al.. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connection p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the unitary design of Bar-On et al. in order to exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above]
Moon et al. teaches a photovoltaic laminate [sealing agent 131 and 132, Fig. 6, 0037, 0084] that includes a plurality of physically separated sub-cells [151 and 152, Fig. 6, 0070] formed upon singulation  of a photovoltaic cell each of the plurality of sub-cells [Fig. 6] comprising a metallization structure bonded to a back surface [142, Fig. 6, 0072], opposite a light-receiving surface, of each of the singulated and physically separated sub-cells [Fig. 6], wherein the metallization structure electrically bridges the back surfaces of at least two of the plurality of sub-cells [0072]; 
Since modified Phadke et al. teaches a connection structure which are connected to a plurality of sub-cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the laminate of Moon et al. in the photovoltaic module of Phadke et al.  in order to block moisture and oxygen from the solar cells [0037].
	Regarding Claim 43, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof [See rejection of claim 42].
	Regarding Claim 44, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 45, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093].
	Regarding Claim 47, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells;wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the 
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [62B, Fig. 5A, 0089] bonded to a back surface [area towards 61 in Fig. 5A], opposite a light-receiving surface [See area toward 68 in figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges at least two of the plurality of sub-cells [See 63B and 64B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 62B, Fig. 5A, 0089].
Since Phadke et al.. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Bar-On et al. teaches a unitary interconnect structure which can exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the unitary design of Bar-On et al. in order to exhibit substantial resistance to stress caused by mechanical loading and temperature variation, and provide superb flexibility [C9 ln 10-25].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above]

Since modified Phadke et al. teaches a connection structure which are connected to a plurality of sub-cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the laminate of Moon et al. in the photovoltaic module of Phadke et al.  in order to block moisture and oxygen from the solar cells [0037].
	Regarding Claim 48, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof [See rejection of claim 47].
	Regarding Claim 49, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 50, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093].
	Regarding Claim 52, within the combination above, modified Phadke et al. teaches a boost-less voltage conversion device [Abstract] configured to convert a first voltage from the photovoltaic laminate to a second voltage [Abstract].
	Regarding Claim 53, within the combination above, modified Phadke et al. is silent on wherein the groove is a thin laser groove.

	Since modified Phadke et al. teaches a p and n type semiconductor regions which are separated by spaces, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the spaces between the n and p type semiconductor regions of modified Phadke with the laser process of Jee et al. as it is merely the selection of a known process for patterning semiconductor regions for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 35, 46, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Bar-On (US Pat No. 4652693), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) as applied above in addressing claim 31, 42, and 47 respectively, in further view of Croft (US Pub No. 2011/0061705)
Regarding Claim 35, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the junction box. Croft et al. discloses a J-box the can be moved to change the modules electrical connection state which comprises a inverter and DC/DC converter [Abstract].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Regarding Claim 46, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the 
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Regarding Claim 51, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the junction box. Croft et al. discloses a J-box the can be moved to change the modules electrical connection state which comprises a inverter and DC/DC converter [Abstract].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Bar-On (US Pat No. 4652693), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) as applied above in addressing claim 31, in further view of Lu (2010 2nd IEEE International Symposium on Power Elec)
Regarding Claim 36, within the combination above, Phadke et al. discloses a boost less voltage conversion device with a isolation transformer [404, Fig. 4, 0032] but is silent on the switching frequency of greater than 100 KHz. Lu et al. discloses a DC/DC converter with a high frequency isolation transformer [Fig. 1, column 1, page 481, first column, introduction section] with a switching frequency of up to 300 KHz [Page 481, second column, second paragraph].

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-43, 45-48, and 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726